 OHIO HOIST & MFG. CO.,INC.561priately includedin the same unitwith theemployees in votinggroupjd)and their votes will'be pooledwiththose in votinggroup(d).k4TheRegional Director conducting the elections isinstructedto issue a certification of representatives to the labororganization selectedemployees in thepooled group,whichthe Board in such circumstances finds tobe a single unitappropriatefor purposes of collective bar-gaining.(Textof Direction of Elections" omittedfrom publication.]Member Beesontookno partin theconsideration of theabove Decision and Direction of Elections.14Following the hearing in this proceeding,the Board determined to apply in cases suchas these the pooling method of tallying ballots which was adopted in American Potash &Chemical Corporation,107 NLRB 1418.Schering Corporation,Cases Nos.2-RC-6397, orderamending Decision and Direction of Election,dated April 6, 1954(not reported in printedvolumes of Board Decisions and Orders.)If the votes are pooled, they are to be tallied in the followingmanner:The votes for theOperating Engineers, which seeks a separate unit only, shall be counted among the validvotes cast but neither for nor against any union seeking to represent the more compre-hensive unit;all other votes are to be accorded their face value, whether for representationby a union seeking the comprehensive unit or for no union.u;With the gxception of the Operating Engineers, which desires to be on the ballot forvoting group(a) only,all unions wish to appear on the ballots for voting groups(b), (c), and(d).At the hearing, the IAM, the IBEW, and the UE stated that they did not desire to beplaced on the ballot for voting group (a), the powerhouse group. The IUE, however, wishesto compete for these employees. Contrary to the situation at the time of the hearing in thisproceeding, the results of the election for the powerhouse group may now, under the recentlyadopted pooling method of tallying ballots, affect the results of the election for the productiongroup for which the IAM, the IBEW, and the UE, as well as the IUE, wish to compete. Conse-quently, we shall place the IAM, the IBEW, and the UE on the ballot for voting group (a). How-ever, as these unions originally requested that they not be placed on the powerhouse groupballots,we shall permit them, upon prompt request to the Regional Director, to have theirnames removed from these ballots.J.W. DICKEY AND R. L. ROUND,doing business as OHIOHOIST AND MANUFACTURING COMPANY, A PARTNER-SHIP, AND OHIO HOIST & MFG. CO., INC., A CORPO-RATIONandINTERNATIONAL BROTHERHOOD OF BOIL-ERMAKERS, IRON SHIPBUILDERS, BLACKSMITHS, FORG-ERS ,& HELPERS, AFL. Case No. 8-CA-856. April 28, 1954DECISION AND ORDEROn January 11, 1954, Trial Examiner Arthur E. Reymanissued his Intermediate Report inthe above-entitled pro-ceeding, finding that the Respondent Partnership and itssuccessor,the RespondentCorporation,had engaged in certainunfair laborpractices and recommending that the RespondentCorporation cease and desist therefromand that both Respond-108 NLRB No. 89.339676 0 - 55 - 37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDents take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, theRespondentsfiled "Exceptionsto TrialExaminers Findings,and Argument and Brief."The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.The Boardhas considered the Intermediate Report,theRespondents'exceptions and brief,and the entire record in the case, andhereby adopts the findings,conclusions,and recommendationsof the Trial Examiner.'ORDERU on the entire record in the case, and pursuant to Section10 (c)of the National Labor Relations Act, the National LaborRelations Board hereby orders that:The Respondent,Ohio Hoist&Mfg. Co.,Inc., a corporation,Lisbon, Ohio,its officers,agents,successors, and assigns,shall:(1) Cease and desist from:(a)Refusing to bargain collectivelywith InternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers & Helpers, AFL,as the exclusive bargaining repre-sentative of all the production and maintenance employees at itsLisbon,Ohio,plant,exclusive of all office and clericalemployees,professional employees,guards, and supervisorsas defined in the Act.(b) Discouragingmembership in International Brotherhoodof Boilermakers,Iron Ship Builders,Blacksmiths,Forgers &Helpers,AFL, orany other labor organization of its employees,by discriminating in regard to their hire or tenure of employ-ment, or any term or condition of employment.(c) In any manner interfering with,restraining,or coercingits employees in the exercise of the right to self-organization,to form, join,or assist International Brotherhood of Boiler-makers, Iron Ship Builders,Blacksmiths,Forgers & Helpers,AFL, orany other labor organization,to bargain collectively'When the partnership was reorganized into a corporation during the plant shutdown,Dickey, the dominant partner, became the sole stockholder and sole executive office holderof the Corporation, and Plant Manager Lewis became president of the Corporation butcontinued to direct the operations of the plant. The Corporation then carried on the sameoperations at the same plant, fulfilling orders contracted for by the Partnership, with thesame employees who retained the seniority acquired while employed by the Partnership andwho worked under the direction and control of the same officials and supervisors.We agree with the Trial Examiner's finding that the Corporation was the alter ego of thePartnership and, as such, also responsible for the commission of the unfair labor practices.See, for example, N. L. R. B. v. Fred P. Weissman Co., 170 F. 2d 952 (C. A 6). cert. denied336 U S. 972; N. L. R. B. v. Colton, 105 F. 2d 179, 183 (C. A. 6). Unlike the TrialExaminer,however, we do not rely on his citation of the Board's decision in The Alexander MilburnCompany, 78 NLRB 747, as that case did not involve an alter ego situation but rather that ofa bona fide purchaser with knowledge of the prior unfair labor practices. OHIO HOIST & MFG. CO., INC.563throughrepresentativesof their ownchoosing,and to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any andall such activities except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment,as authorized inSection 8(a) (3) of the Act.(2) Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Upon request, bargain collectively with InternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers&Helpers,AFL, asthe exclusive bargaining repre-sentative of the employees in the bargaining unit hereinabovedescribedwith respect to wages, rates of pay, hours ofemployment, and other conditions of employment.(b)Make whole Frank Allison, Floyd Bretz, Leo Chamber-lain,Albert Cravenes, Lawrence Estill, Herbert Gouldsberry,Andy Kundrick, Ray Morris, Lawrence Reynolds, CharlesRichards, Harry Rupp, Paul Stockman, William Thomas, andByron Williams, for any loss of pay they may have sufferedby reason of the lockout from April 27 to May 5, 1953, in themanner provided in the section of the Intermediate Reportentitled "The Remedy."(c)Upon request, make available to the National LaborRelations Board,or its agents,for examination and copying,all payroll records, social-security payment records, time-cards, personnel records and reports, and all other recordsnecessary to an analysis of the amounts of back pay due inaccordancewith this Order.(d) Post at its Lisbon, Ohio, plant, copies of the noticeattached hereto and marked "Appendix A. "z Copies of saidnotice, to be furnished by the Regional Director for theEighth Region, shall, after being duly signed by a representa-tive of the Respondent Corporation, be posted by it for a periodof sixty (60) consecutive days thereafter inconspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall betakenbythe RespondentCorporation to insure that said notice shall not be altered,defaced, or covered by any other material.(e)Notify the Re ional Director for the Eighth Region, inwriting, within ten (10) days from the date of this Order, whatstepsthe Respondent Corporation has taken to comply herewith.The Respondent, J. W. Dickey and R. L. Round, formerlydoing business as Ohio Hoist and Manufacturing Company, apartnership, shallmake whole Frank Allison, Floyd Bretz,Leo Chamberlain, Albert Cravenes, Lawrence Estill, HerbertGouldsberry, Andy Kundrick, Ray Morris, Lawrence Reynolds,2 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an order." 5 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharlesRichards,Harry Rupp, Paul Stockman, WilliamThomas, and Byron Williams for any loss of pay they mayhave suffered by reason of the lockout for the period fromApril 27 to May 5, 1953, inclusive,or, inthe alternative,furnish proof to the Regional Director for the Eighth Region,inwriting, within ten (10) days from the date of this Order,that the Respondent Corporation, Ohio Hoist & Mfg. Co., Inc.,has made whole the said persons in accordance with paragraph(2) (b) of this Order.Member Beeson took no part in the consideration of theabove Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies oftheNational Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOTdiscourage membership in InternationalBrotherhood of Boilermakers,Iron Ship Builders,Black-smiths,Forgers&Helpers,AFL, bydiscriminating inregard to hire or tenure of employment or any term orcondition of employment.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of the right toself-organization,to form, join,or assist InternationalBrotherhood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers & Helpers, AFL, or any other labororganization, to bargain collectively through representa-tives of their own choosing,and to engage in concertedactivitiesfor the purpose of collective bargaining orothermutual aid or protection, or to refrain from anyand all such activities except to the extent that such rightmay be affected by an agreement requiring membershipin a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL make Frank Allison, Floyd Bretz, Leo Cham-berlain,AlbertCravenes,Lawrence Estill,HerbertGouldsberry,Andy Kundrick, Ray Morris, LawrenceReynolds, Charles Richards, Harry Rupp, Paul Stockman,William Thomas, and Byron Williams whole for any lossof pay suffered by reason of being laid off from April 27to May 5, 1953.WE WILL bargain collectively, upon request, withInternationalBrotherhood of Boilermakers,Iron ShipBuilders, Blacksmiths, Forgers & Helpers, AFL, as the OHIO HOIST & MFG. CO., INC.565exclusive representative of the employees in the bargain-ing unit described below with respect to rates of pay,wages,hours of employment,and other conditions ofemployment, and, if an understanding is reached, embodysuch understanding in a signed agreement.The bargainingunit is :All productionand maintenanceemployees employedby Ohio Hoist & Mfg. Co.,Inc., at itsLisbon, Ohio,plant,excludingalloffice and clericalemployees,professional employees,guards, and supervisors asdefined inthe Act.OHIO HOIST & MFG. CO., INC.Dated................By....................................................(Representative)(Title)Thisnotice must remain postedfor 60 daysfrom date hereof,and must notbe altered, defaced, or coveredbyany other mate-rial.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEAfter a charge filed May 8, 1953, a first amended charge filed August 21, 1953, by Inter-national Brotherhood of Blacksmiths, Drop Forgers and Helpers, AFL, i and a second amendedcharge filed September 14, 1953, by the International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers & Helpers, AFL,2 the General Counsel of the National LaborRelationsBoard, by the Regional Director for the Eighth Region, 3 on September 14, 1953,issued a complaint against J. W. Dickey and R. L. Round, doing business as Ohio Hoist andManufacturing Company4 and Ohio Hoist & Mfg. Co.,Inc.,5 alleguigthat they had engaged inunfair labor practices within the meaning of Section 8 (a) (1), (3), and (5) of the National LaborRelations Act, as amended (LaborManagementRelations Act, 1947; 61 Stat. 136), hereincalled the Act. The Partnership and the Corporation each filedan answerto the complaint,effectively denying its substantiveallegations,and each fileda statementof defense, denyingthat it had engaged in or was engaging in the unfair labor practices set forth in the complaint 6Upon the complaint and notice of hearing, and the answers and statements of defense of thepartnership and corporate Respondents, this matter came on for hearing before the under-signedTrial Examiner at Lisbon, Ohio, on October 26, 1953, and was closed at Cleveland.Ohio, on October 28, 1953. At the hearing, the Boilermakers was represented by counseland a businessrepresentative,and the Respondents and the General Counsel wererepresentedby counsel. Full opportunity was afforded the parties to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues,to argue the issues[Herein sometimes called the Blacksmiths or the Union.2 Herein sometimes called the Boilermakers. In the second amended charge and in thecomplaint this union was called "International Brotherhoods" etc. At the hearing, a motionwas allowed to correct the inadvertency.SHereinafter called the Regional Director.4Herein sometimes called the Partnership. Round, according to Dickey, was an inactivepartner.5 Herein sometimes called the Corporation.6Certain amendments to each answer were made at the hearing, but all essential denialsof contravention of the Act remained after amendment. 566DECISIONSOF NATIONAL LABORRELATIONS BOARDorally upon the record,and to file briefs and proposed findings of fact and conclusions oflaw. Counsel for the Respondents have filed a brief with proposed findings and conclusionswhich hasreceived careful consideration.Uponthe entire record in the case, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSA.Respondent PartnershipThe Respondents, J. W. Dickey and R. L. Round, until on or about May 7, 1953, were co-partners doing business under the trade name and style of Ohio Hoist and ManufacturingCompany at their Lisbon, Ohio, plant, where they were engaged in the manufacture, sale,and distribution of hoists and other commodities. In the course and conduct of their businessoperations, they continuously caused finished products valued in excess of $25,000 annually(during the timesmaterial herein) to be sold, delivered, and transported in interstatecommerce to and through States of the United States other than the State of Ohio from theirLisbon, Ohio, plant; and during such times were engaged in commerce within the meaningof Section 2 (6) and (7) of the Act. 7B.Respondent CorporationThe Respondent, Ohio Hoist & Mfg. Co., Inc., is, and at all times material hereto sinceaboutMay 7, 1953, has been, a corporation duly organized under and existing by virtueof the laws of the State of Ohio, and is engaged at its Lisbon, Ohio, plant in the manufacture,sale,and distribution of hoists and other commodities. In the course and conduct of itsbusiness operations at its said plant, it has caused and will continuously cause, annually,finished products valued in excess of $25,000 to be sold, delivered, and transported in inter-state commerce to and through States of the United States other than the State of Ohio fromitssaid plant. The Respondent Corporation is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDA:TheBlacksmithsInternational Brotherhood of Blacksmiths, Drop Forgers and Helpers, affiliated with theAmerican Federation of Labor, was, at all times material herein, until on or about July 7,1953, a labor organization within the meaning of Section 2 (5) of the Act, when it formallymerged or amalgamated with International Brotherhood of Boilermakers, Iron Ship Buildersand Helpers of America, affiliated with the American Federation of Labor.B.The BoilermakersAfter the merger or amalgamation of the Blacksmiths on or about July 7, 1953, withInternational Brotherhood of Boilermakers, Iron Ship Builders and Helpers of America,AFL, the new single union became known as International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers and Helpers, AFL, and is, and since on or aboutJuly 7, 1953, has been, a labor organization within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESPreliminary FindingsOn January 5, 1953, the Blacksmiths, by John P. Zalac, district representative, filed apetition with the Board for certification as representative of all production and maintenance7 These formal findings principally are based on the allegations of the complaint and theadmissions of the answer. By stipulation at the hearing, it was shown that the PartnershipinApril 1953 entered into a Government contract with a dollar value of approximately$700,000 and that the Corporation undertook to perform it. OHIO HOIST & MFG. CO., INC.567employees of thepartnershipemployed at their Lisbonplant.On January 19 8 the petitionerand the Partnershipagreedtoaconsent election, which was approved by the RegionalDirector, and thereafter, on February 2, the Blacksmiths was certified as the representativeof the employees in the appropriate bargainingunit9 afteran election in which 7 of 9 eligiblevoters had voted for representation by the Blacksmiths. (Case No. 8-RC-1863.)On Saturday, April 18, Joseph A. Piccoli, director of industrialrelationsfor the AssociatedIndustries of Cleveland, who had represented the Partnership theretofore in theconsent-election proceedings, one Moffat, who was describedas general manager,and Reese Lewis,plantmanager,as representatives of management,met with Zalac and two shopstewards,Leo Chamberlain and William Thomas, representing the Blacksmiths. The Union presentedacomplete proposed collective agreement, which provided,in additionto paid holidays,shift premiums, and other benefits, a flat 15-cent-an-hourincrease in wages.Piccoli, ashe said, had been given "authorityto negotiateto completion all noneconomicissues"except union-security and checkoff clauses, and "authority to negotiate economic issueswith the understanding that final approval must be granted by the management of the Company."Aftera generaldiscussion, and apparentagreementon minorclauses,Piccolipromised con-sideration of the proposed agreement, expressed doubt that anywageincrease could be granted,and promised to take the proposedagreementback to management for review. This firstmeeting lasted approximately 2, hours.On the following Saturday, Apri125,asecondmeeting was held between the same individuals,representing the sameparties,when the agreement proposed by the Blacksmithswas reviewed,ind counterproposals presented by Piccoh were discussed. On somecontractclauses theparties found tentativeagreement;on others, no agreement could be reached. Piccoliasserteathat the Partnership was operating the plant at a loss, and flatly refused the granting of anywage increase. Zalac says, in this connection, that hesuggestedthat Piccoli obtain frommanagement approval of a 30-day wage reopening clause to be effective "when the companyismaking money." This meeting was adjourned upon agreement of the partiesto meet againon May 2. That meeting never occurred.On Sunday, April 26, Lewis, the plant manager, with theaid of a foremannotified employeesby telephone not to report for work the next day, telling them there would be no work untilfurther notice. In response to questions from employees, he told them in effect that he didnot know why the plant was being shut down, that he would let them know when he learnedthe reason, and when work would again be started at the plant.On May 7, articles of incorporation were filed for Ohio Hoist & Mfg. Co., Inc., an Ohiocorporation, the articles being signed as of April 30, by A. H. Ganger, Gilbert Weider,and M. L. Ganger asincorporators. 10On about April 29, Lewis was informed by Moffat that the Company intendedto incorporateand then reopen; on May 4, Lewis informed the employees to return to workon the followingday; and the following day the plant was reopened and all the employees (with one exception)who were on the Partnership payroll returned to work.Increased hourlyratesfor all except 5 of the 14 employeesreturningto work on May 7were put into effect. The hourly rates paid by the Partnership when the plant closed, andthe hourlyratesput into effect by the Corporation, as to those hourlyrated employees inthe certifiedbargainingunitwho were on the payroll of the Partnership on April 25, andwho returned to work on May 5,are asfolldws:NameApril 25May 5William Thomas$1.45$1.55Herbert Gouldsberry1.251.35Leo Chamberlain1.501.55Andy Kundrick1.251.30Byron Williams1.401.45Frank Allison1.251.25BUnless otherwise specifically shown, all dates hereinaftermentioned are for the year1953.9 The bargaining unit is comprised of all productionand maintenance employees, butexcluding all office and clerical employees, professional employees, guards, and supervisors.10At the hearing James W. Dickey, the active partner in the Partnership, said he was thesole owner of the stock of this Corporation, and was chairman of the board of directors andacted as secretary and treasurer. 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDNameApril 25May 5Paul Stockman$1.55$1.65Henry Rupp1.401.50Floyd Bretz1.401.50Lawrence Reynolds1.401.45Charles Richards1.251.25AlbertCravenes1.251.25Lawrence Estill1.251.25Ray Morris1.751.75The Blacksmiths-was not notified either by the Partnership or the Corporation of theclosing down or the reopening of the plant.By letter dated May 18, directed to the Corpora-tion,Zalac for the Blacksmiths served notice of its intention to continue negotiations andrequested a conference; by telegram on May 26 to Dickey he asked for a conference forthe following day; by letter dated May 27, signed by a member ofahe personnel departmentof the Cleveland Chain & Mfg. Co." Zalac was advised that Dickey was no longer an officerof the Corporation and that he might want to direct his correspondence "to an officer ofthe company,which is located in Lisbon"; in response to a telegram directed to the corpora-tion, Zalac was advised by W. B. Moore, one of counsel herein for the Respondents, by letterdated June 3, that "the firm of Harrington, Huxley & Smith, 1200 Mahonmg Bank Building,Youngstown, Ohio, are authorized to handle labor relations and labor contract negotiationsforsaid company"; on June 5 Zalac by letter requested a conference with that firm andreceived a reply by letter suggesting that Zalac talk to T. Lamar Jackson of the firm regardingameeting;Zalac on June 9 telegraphed a suggestion for a meeting on June 12. A meeting wasarranged for that day, but because of a misunderstanding concerning the place of meeting,itwasnot held. A conference finally was held at Jackson's office in Youngstown on July 25at which Jackson. Zalac, and Chamberlain were present. After reviewing the proposals of theBlacksmiths u and after Zalac had withdrawn or amended some of the original proposals,Jackson asked for time to give him an opportunity to review the demands and to consult withmanagement. Another meeting was arranged for and held on August 10 at which Jackson,Lewis, and one McClay represented the corporation, and Zalac and Chamberlain representedthe Boilermakers.With respect to these two meetings, Jackson testified that he had authority to negotiate acontract. At the second meeting on August 10, Zalac testified, he questioned Lewis (who waspresident of the corporation) and McClay concerning their authority, and upon their assertionthat neither had full authority to negotiate an agreement, suggested to Lewis: "Then, areyou willing to show us your financial standings, and if the corporation is losing the amount ofmoney that you claim, maybewecandraftup a contract that will be workable for our member-ship and also for the company, with a wage proviso, and again, when the Company is in aposition to grant an increase, we can reopen this contract on a thirty-day proviso," and thatfinally "they told us that they would take it back to Mr. Dickey and let us know. Since then,allwe have received is a letter from Mr. Jackson."That letter,dated August 13, directedto Zalac, reads:Dear Mr. Zalac:As we advised your office this morning, we have been dismissed as counsel in theabove subjectmatter and consequently can assume no further responsibility. Afterthe conference held in our office last Monday morning, we advised Mr. McClay of certainmatters that mustbe clarified.Thenet result of that request apparently was our dismissal.Very truly yours,Harrington, Huxley & Smithii The Partnership and later the Corporation were closely related to this company in thatthey used the facilities of its office and personnel, located in Cleveland; Lewis testified thatchecks were drawn on Cleveland Chain at times for payment of wages and salaries, and thathe received instructions from persons connected with it; Dickey was one of its active exec-utives.12 The Blacksmiths at this time had formally merged or become amalgamated with theBoilermakers. OHIO HOIST & MFG. CO., INC.569Under date of August 25 Dickey, as executive vice president of the Corporation, directed aletter to the Board in which in effect he took the position that the employees of the Corpora-tion had repudiated the Blacksmiths as their bargainingagent in writing and that the Corpora-tion as a matter of law was bound thereby. Dickey's letter reads as follows:Gentlemen:We send you herewith a photostatic copy of a written direction of the employees ofthis company that the International Brotherhood ofBlacksmiths,Drop Forgers & Helpers,AFL, discontinue negotiating a union contract for them.Thisamounts to a repudiation of such union as bargaining agent. Eleven of a totalof thirteen employees in this unit at the time, signed the directive. The status of thiscompany in connection therewith is fixed by laws as of the same time. Fifty one peopleare now on the payroll.In this situation, the decision in the Mid-Continent Petroleum Corporation Case,204 Federal "Second" 613 by the United States Court of Appeals, 6th Circuit, in whichwe are located, would seem to make it unlawful for this company to further recognizethe union as bargaining agent for its employees. A simple and orderly way to resolvethematter may be your decision to order an election immediately, provided of courseit isthe wishes of the employees to have an election. Otherwise, we take the positionthat the court's decision is currently respected by you.Very truly yoursOHIO HOIST & MFG. CO.The written direction,referredto by Dickey,dated June 3, bears the signaturesof 11 em-ployees 13 and reads:We, the employeesofOhioHoist & Mfg.Co. Inc.,wish to have the InternationalBrotherhood of Blacksmiths,Drop Forgers and Helpers,(A.F. of L.), discontinuenegotiating a union contractwith thiscompany.On August 31 the Boilermakers filed a motion with the Regional Director asking that thecertification in Case No. 8-RC-1863 be amended`to designate the Boilermakers in the placeand stead of the Blacksmiths as the certified bargaining agent for the employees includedwithin the bargaining unit as certified by the Board on February 2; the Regional Directorforthwith served a notice upon all the parties to show cause, on or before September 9, whythemotion to amend should not be granted; the Partnership opposed the motion to amendthe certification, and upon the granting of the motion to amend by the Regional Director,appealed to the Board from the order of the Regional Director amending the certificationof the Blacksmiths and naming the Boilermakers as the certified representative; on October2 the Board directed the entry of an order denying the appeal.The Plant ShutdownThe Respondents contend that the plant was shut down purely for business reasons.Dickeystated that:We Shad some losses and were suffering further losses, and it looked as if the opera-tionwas going to require more of our time, my time and money, and it looked likegenerally a bad investment. With all of those losses, the Union came along and wantedmore money, and a union spokesman, a representative by the name of Mr. Zalac--Idon't think I had ever seen the gentleman before--told our negotiating committee thatunlesswe could pay more money we should shut the plant down, and after reviewingitwith our negotiating committee and in view of Mr. Zalac's--the union representative's--statement,Iconsidered he was a greater economist than we were and a much smarterman, so we therefore accepted his advice and shut the thing down.Q. Did you intend shutting down the plant permanently?A. Very definitely.isSeven of these eleven employees had been laid off and recalled to work on May 5. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. You didn't hear Mr. Zalac make any statement to that effect, did you?A. No, sir, but when Mr. Zalac called me to work out a deal, I confronted him withit, and he said he did make it.Q. Prom whom did you first hear that statement?A.May I answer your question,sir? You asked me two questions.You asked me oneand then asked me another. Then I asked the vice president of the National Organization,when he talked to me. When he talked to me, I told hun about it, and he said, "Well,you know, people make mistakes." And I said, "Yes, that he was a spokesman for yourorganization and he advised us what he thought we should do, and we did it, and the plantis shut down."The General Counsel contends that the Respondents shut down the plant and laid off itsemployees in order to avoid collective bargaining with the Blacksmiths,to discourage mem-bership in and activities on behalf of the Blacksmiths and other concerted activities for themutual aid and protection of the employees,and to interfere with,restrain,and coercethe employees in the exercise of their rights guaranteed by the Act. During the course of hiscase, the General Counsel proved, without contradiction, that prior to the plant shutdown,work was in progress to provide facilities for women employees, no women then beingemployed;and that thereafter upon the opening of the plant women were employed; and thatthe Partnership had in effect a Government contract to the value of several hundred thousanddollarswhichwas signed by the Air Force on April 6 and acknowledged by Dickeyon April 10. 14At the time the contract was entered into with the Air Force it was contemplated byboth parties that work on that contract, or a considerable part of the work to be performed,was to be done at the Lisbon plant.According to Dickey, he did not remember exactly when the decision was made to incor-porate the business and make the Partnership a corporation. He thought that the essentialpapers had been prepared by the Partnership's attorneys some time before the actual close-down.The fact remains that the Respondents contend that the plant was closed down forbusiness reasons, because of the advice of Zalac as reported by Dickey, and that the decisionto incorporate and to reopen the plant was made during the week immediately following theclosing down of the plant. In this connection. Dickey's testimony is interesting:Q. Then you intended to incorporate even before you shut down?A. No, Sir, I repeat this, that we would not incorporate until around the time of theshut down or when we found ourselves in what looked like an impossible situation withthe union. Union's demand, I would like to say.Q.Was it because of the union you decided to incorporate?A.No, Sir, but I say that the union, in giving us advice, as they had, on our economicproblems, the feasibility of continuing to operate as a partnership, provoked our doingsomething, should we decide to continue in business or resume operations.Q. So that was the culminating point, deciding you to incorporate?A.We don't necessarily agree with that. After we shut the plant down we became alittle annoyed with ourselves that we had gone as far as we had with the union's advice,and our red blood started flowing in proper channels in our systems, and we thoughtthatpossiblywe had better take a firm position, which we did by incorporating andresuming business.i4A stipulation was entered into at the hearing to the effect that Ohio Hoist and Manu-facturing Company entered into a contract on April 6, 1953, with the Air Force, said contractbeing No. A. F. 33 (600) 24156 for production of cargo tie-down assemblies, type C-2, thevalue of the contract being approximately $700,000; it was signed by the Air Force onApril 6, and receipt of the signed contract was acknowledged by J. W. Dickey on April 10,1953; and that 1,000 units of the cargo tie-down assemblies type C-2 were to be deliveredduring the month of June 1953. It was further stipulated that a conversation was held relativeto the aforementioned contract at Cleveland, Ohio, on April 29, 1953, among J. W Dickey,2 other representatives of Ohio Hoist and Manufacturing Company, Mr. Murphy and Mr.Schwartz, and also 2 representatives of the Central Air Procurement District, ClevelandAir Regional Office; that during the conversation, company representatives stated to theAir Force representatives that a part of the work to be performed under the contract wasto be performed at the Company's Lisbon plant.Murphy is purchasing agent for Cleveland Chain and was acting in the same capacity forthe Partnership. Schwartz was a technical engineer. OHIO HOIST & MFG. CO., INC.571Itseems quite apparent from the record that at themeetings betweenmanagement andUnion representatives on April 18 and 25 these respective representatives entered into andcontinued bargaining negotiations in good faith as between themselves. The record of thesecondmeeting on April 25 shows a meticulous across-the-table discussion regarding thecontract provisions previously proposed by the Blacksmiths; and shows too that Piccoli,according to his promise, had very carefully reviewed the Union proposals. It now is con-tended by the Respondents that the parties had reached an impasse at the time of the adjourn-ment of the April 25 meeting. This contention is not borne out by the evidence in the case.Piccoli for management said that he had been unable to obtain authority to grant a generalwage increase; however, Zalac made a counterproposal to the effect that the Union wouldconsider a reopening clause in the contract to provide for wage increases at such time asthe Respondent Corporation would be making money. This counterproposal was never actedupon by management, nor did the Union ever receive a reply to that proposal.-Piccoli disappeared from the scene after the April 25 meeting. Dickey, the dominantpartner, never entered negotiations personally. In summary, the Partnership negotiationswith the Union had reached the stage where the Union demands as to wages were to be theprincipal subject for discussion. At that point, the Partnership, without consultation with theUnion, shut down its plant; on the reopening of the plant by the corporate Respondent some10 days later, it without consultation with the Union unilaterally granted wage increases toits employees who had been in the employ of the Partnership, and granted increases to newemployees as they were employed after the opening of the plant. There is no proof in therecord other than the bare statements of Dickey and Piccoli that the Partnershipwas losingmoney at the time first in April and later-in August when contract negotiations were goingforward and when requests for wage increases and other benefits were presented by theBlacksmiths. To accept Dickey's statement that the plant was closed on advice of the busi-ness representative of the Union would be to believe arrant nonsense. At the time, the con-tract with the Air Force had been closed, and Dickey had committed himself and his partnerto perform the work so that it is equally difficult to believe that the plant was closed becausethe partners were losing money. A presumption which in the mind of this Trial Examiner isunrebuttable on the evidence in the case, arises to the effect that withoutregardto any busi-ness reasons, the Partnership locked out its employees in an effort to discourage them intheir Union activities and in their concerted activities for the purpose of collective bargain-ing. The Respondent Corporation demonstrated a complete lack of good faith in dealing withthe Union within a reasonable period after the reopening of the plant, and it was not untillate July that the Union representatives were able to sit down to again begin negotiationswith new representatives of the Company--new in the sense that Jackson, recently employedto conduct these negotiations, was completely unfamiliar with prior discussions. AlthoughJackson may have thought he had authority to negotiate an agreement when he sat down, withthe Union on July 25 and again on August 10, his letter of August 13 to Zajac indicates thathis understanding of the extent of his authority had been actually limited, and that he did nothave authority to negotiate on the renewed request for a reopening clause in the proposedagreement covering future increases of wages for employees in the unit. The closing of theplant, the locking out of the employees for a 10-day interval, the granting of unilateral wageincreases both to old and new employees after thereopeningof the plant, the employment offemale labor where none theretofore had been employed, the fact that the-Partnership wasengaged in preparation for the employment of females prior to the closing down, and thesubsequent difficulty encountered by the Union in continuing negotiations, all go to provethat the Respondent did not wish to and did not engage in good-faith bargaining after themeeting on April 25; and that the closing down of the plant had for at least one of its pur-poses the discouragement of the Union and the interest of the employees in the Union.The Board has heretofore held that ordinarily a good-faith bargaining impasse connotesthe futility of further negotiations and in the case of the employer-party to the collectiverelations, leaves the employer free to take certain economic steps not dependent uponthemutual consent of the union. Central Metallic Casket Co., 91 NLRB 572. This doctrineof permissable unilateral conduct by the employer is limited, however, to matters which,before the good-faith impasse, had at least been presented by the employer to the unionas a subject for bargaining or had been discussed at a bargaining conference. I. B. S. Manu-facturing Co., 96 NLRB 1263. Here such unilateral action clearly went beyond the limitationof the rule. The employer bypassed the certified representative of its employees, and suchconduct reasonably could have been interpreted by the Respondents' employees as a with-drawal of recognition of the Union's representative status and was, in effect, an impairment 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the collective-bargaining process.In the circumstancesof this case,the action of theRespondentconstituted,per se,a violation of Section 8 (a) (5) and(1) of the Act. N. L R. B.v. J. H. Allison Co., 165 F. 2d 766 (C. A. 6).Here the cessation of work at the plant during the time it was shut down constituted atemporary lockout. The TrialExaminer finds that the employees were locked out becauseof theirmembership in and their concerted activities on their own behalf andon behalf ofthe. Union.Had the negotiating parties exhausted the possibilitiesof good-faith collectivebargaining,then the Employerin these circumstances might with somecolor or rightclaim the plant was closed because of and only because of adverse businessconditions.The circumstancesin thiscase demonstrate,however,that the Blacksmithshad a right tobelieve that negotiationsshould havebeen continuedafter theyhad been suspendedon April25; that thereafter the Respondents made no effort to continue bargaining;and that whenbargaining was resumed it was not resumed in good faith on the partof the Employer. Com-pare Davis FurnitureCo. v. N L. R. B., 127 F. 2d 435 (C. A. 9).The AllegedRepudiationof the UnionThe Respondents contend that the employees legally repudiated the certified Union on June3, 1953,and that their action released the Respondents of further obligation to bargain It isurged further that any bargaining subsequent to the date of repudiation by the employeesbetween the Company and the Union would not operate as a waiver of such repudiation sincethe employees did not consent thereto or participate therein.There is set forth above in the preliminary findings the content of the letter sent by Dickeyunder date of August 25 to the Board,in which he enclosed a so-called written 3irectionsigned by 11 employees expressing a wish that the Employer discontinue negotiating a unioncontract"with this company";and it has been noted that on August 31 the Boilermakersfiledamotion with the Regional Director asking for an amendment of certification to theeffect that the Boilermakers be substituted as the certified party. The amendment wasallowed and,on appeal was sustained by the Board.The Respondents,in support of their legal position,assert that they are bound by the deci-sion of the Court of Appeals for the Sixth Circuit, whereintheydo business,in Mid-ContinentPetroleum Core.204 F.2d 613,decided in May 1953 There,in a consent election under theAct, the truckdrivers operating from a plant of the employer,having been found to constitutean appropriate bargaining unit, selected the Teamsters'union as their exclusive representativeforcollective-bargaining purposesSix employees composed the unit involved,of which 4voted for the union representation,and 2 against it.Afterthe union's certification on March12, 1951, as bargaining representative for the employees in the unit,the employer enteredinto collective-bargaining negotiations with the union.Thereafter,without any unfair laborpractices by the employer,1 of the 6 truckdrivers included in the bargaining unit quit his jobfor personal reasons,and on April 16, 1951,another employee was hired in his stead.There-after,within the next 10 days, the new employee and 2 others in the bargaining unit, withoutthe interventionof anyunfair labor practices by the employer,delivered to it separateletters stating,in substance,thattheydid not want the union or any other labor organizationas their bargaining representative.Subsequently,on or aboutMay 14, 1951,the companywithdrew recognition from the union on the ground that it no longer represented a majorityof the 6 employees in the unit The court,in its decision,held that a small unit of 6 truck-drivers had the right to revoke the power of the bargaining agent and that the employer wasnot guilty of an unfair labor practice for having failed to bargain with the agent in questionafter its power had been revoked,that whenever the will of the employees to revoke the powerof their bargaining agent is clear and unquestioned,effect must be given under the Act to suchrevocation, and the employees are thenceforth free to bargain collectively through an agentof their choice, if they so desire;and further that Section 9 (c) (3) of theAct, whichprohibitsthe Board from holding more than 1 representation election each year in any given bargainingunit,does not imply that employees may not repudiate a bargaining agent within such a yearlyperiod.The court reviewed the judicial authority at length,noting those decisions in supportof its expressed view,includingN. L. R. B v.Vulcan ForgingCo., 188 F. 2d 927 (C. A. 6)and also the cases in conflict with its view in other circuitsThe courtalso wroteThere is no doubt, of course, that where the employer's obstructive tactics, delays,and other unfair labor practices may have contributed to a loss of majority status, OHIO HOIST & MFG. CO., INC.573theemployerisguiltyof an unfair labor practice in not recognizing the bargainingagent selected before such unfair labor practices took place. (Citing Franks BrothersCo v. N. L. R. B., 321 U. S. 702.)The Respondents'position,that any bargaining subsequent to the date of the alleged repu-diation by the employees between the Company and the Union would not operate as a waiverof suchrepudiation because the employees did not consent thereto or participate therein,isbeside the point,since the preponderance of the evidence herein proves the commissionof unfair labor practices by the Respondents priorto theresumption of meetings betweenthe Boilermakers and representativesof theRespondentsin Julyand, further,bargainingnegotiationswere not conducted in good faith on the part of theCorporation on July 25 andAugust 10.In theinstant case,the reliance of the Respondentson Mid-ContinentPetroleum is mis-placed;the rule in Frank's Brothers Co. must here prevail.The Wage IncreasesThe complaint as amended charges that the Respondents, since about May 5, unilaterallygranted wage increases and other benefits to their employees.Itappears that prior to this time and before the Blacksmiths was certified as bargainingrepresentative, it had been the custom of Lewis, as plant manager for the Partnership, to"requisition" individual merit and length-of-service increases, according to his judgment,by written memoranda (which he called "raise slips") which he forwarded to the payrolldepartment in Cleveland. Lewis claims that during the time of the negotiations with Zajacand the other Union representatives in April, he was told by Floyd Bretz that Zajac wouldhave no objection if Lewis put into effect merit and length-of-service increases, and Lewissaid further that he had talked with the men and that they had told him that Zajac had saiditwould be all right if he gave them 50 cents an hour. Lewis testified further that he mighthire a man and later feel that he had hired him too cheaply and give him a"merit raise in2 weeks or so, but that he had given very few length-of-service increases as such, that theincreases he gave generally were according to his judgment as to an employee's worth.His best testimony seems to be to the effect that the question of whether or not he couldgrant raises during the course of Union negotiations came up shortly after the April 25meeting when he talked to Zalac and the latter asked him if he would give Bretz a 5-cent-an-hour raise; that during the course of the discussion the men employed at the plant toldLewis one reason he would not give them raises was because he was "using union negotia-tions as an excuse" and that the men, including Bretz, then told him that Zajac had said"he didn't care if Lewis gave them 50 cents an hour." Compared to Lewis' recollection ofwhat occurred, the recollection of Zalac is clear and concise. He testifiedAt that particularmeeting the question was asked me by Mr Floyd Bretz if theorganizationhad any objections to meritincreasesafter the contract was signed. I hadquestioned the man on the statement. I asked him again what he meant by that and hesaidMr. Reece Lewis informed him after the contract was signed no increases wouldbe granted on merit I said to him that if his job classification called for merit increases,presuming there was a fluctuation of say 10 or 15 cents, as long as we were notified,that Mr. Lewis had the authority to grant themaximum.Particularly in that conversationthe 50 cents was spoken of. I said if he wanted to go as high as 50 cents it would beperfectly all right with me, aslong asyou can do the job in that particular job classifi-cation.rWell,what started the whole affair was Leo Chamberlain and Mr Lewis on themerit increases that were granted in the past and how they were done At that particulartimeMr. Reece Lewis pulled out a requisition showing how the merit increases wereapplied for, and he signed his name to it and sent it in to Cleveland and got approvalthrough the Cleveland office. The question came to me if I had any objection on therequisition,and I told Mr Lewis I didn't have any objection to his requisition, theyapplied for increases in that way. 574DECISIONSOF NATIONAL LABOR RELATIONS BOARDFrom the testimony of the two men, it is quite apparent that the discussions involved theright of Lewis to continue making merit increases as he had in the past, and not his rightto forthwith make such increases or any other increases, including those of a general nature,without consultation with the Union representative during the course of contract negotiations.Piccoli, chief representative of the Employer, and Zalac, businesg representative for theBlacksmiths, were experienced negotiators and there is no reason to believe that Zajac wouldabdicate his right to negotiate wage rates and job classifications on behalf of the employeesrepresented by his Union Zalac at all times was a direct and forthright witness while Lewis,on the other hand, was evasive and faulty of memory in respect to many things For example,he did not know who "hired" him as president of the Corporation, he did not know who signedthe pay checks for the men working under him, he said he did not know whether or not wageincreases were granted to new employees after the plant reopened on May 5, he was unsureof the duties of the plant manager, and in several other respects his testimony was unreliable.Chamberlain, a credible witness, confirmed Zalac's testimony in its essential part TheTrial Examiner has had no difficulty in finding that Lewis had no cause or justification tobelieve that Zajac had agreed that Lewis could grant wage increases of any kind during thecourse of contract negotiations. It is a fair presumption, on the basis of his testimony andbehavior, that Lewis was almost afraid to take any definitive action without express permis-sion from Dickey or someone in authority in the Cleveland office. The inference is plainthat the increases put into effect on May 5 were upon express instruction from Dickey orsomeone else in authority in the Cleveland office, and not as a result of independent actiontaken by Lewis.Itiscontended on behalf of the Respondents that the so-called merit increases grantedon and after May 5, 1953, were given with the consent of the Union and that there is a clearpreponderance of the evidence on this point, therefore, they say, such increases were notgiven in violation of law. It is the opinion of this Trial Examiner, based upon the testimonyof the witnesses Zajac, Piccoli, Chamberlain, and Lewis, that the Union or the Union repre-sentatives at no time agreed that increases could be granted without prior consultation withthem. Zalac's testimony was clear as to what had transpired between him and Lewis, andhad the ring of truth, on the other hand, the testimony of Lewis on the points involved wasmuddled and his recollection seemed to be somewhat vague. The testimony of Piccoli, as tothat part of the conversation which he overheard between Zajac and Lewis, is not helpfulon the question of credibility. Accordingly, the Trial Examiner, on the basis of the testimonyof Zajac and Lewis and upon his observation of the witnesses at the hearing, is constrainedto find that Zajac did not, nor did any other Union representative, ever agree that Lewis ortheRespondent Partnership could proceed to put wage increases into effect without com-municating with the Union representatives.As the record demonstrates, Zajac and his colleagues experienced considerable difficultyin arranging another meeting with representatives of the Respondents after April 25 and itwas not until July 10 that they were able to meet with them again During this comparativelylong interval no effort whatsoever was made to communicate with the Union with respect tothesewage increases. Consequently, the Union's bargaining position was impaired. Theclosing down of the plant and the subsequent unilateral granting of wage increases both tonew and old employees, together with the failure of the Respondents to resume bargainingnegotiations with the Union, must necessarily have discouraged the interests of many of theemployees in the Union. The Trial Examiner so finds. The unilateral action as to subjectmatter proper for bargaining negotiations was further evidence of a failure on the part oftheRespondents to bargain in good faith, in violation of Section 8 (a) (5) and (1) of the Act.N. L R. B. v. Century Cement Manufacturing Company, Inc., 208 F. 2d 84 (C. A. 2), and cit-ing N L. R. B. v Crompton-Highland Mills Inc., 337 U. S. 217, N. L R. B v. Niles-Bement-Pond Co., 199 F. 2d 713, (C.A.2) and others.The Bargaining Relationship Between the Parties HeretoAs the record herein shows, the Blacksmiths was certified as representative of theemployees of the Partnership in an agreed-upon unit after a consent election which followedthe execution of a consent-election agreementThe certification was issued on February2 by the Regional Director, according to the authority vested in him by the Rules and Regula-tions and under the Statements of Procedure of the Board. Thereafter, on August 31, theBlacksmiths filed a motion to amend the certification in that case (Case No 8-RC-1863)The motion to amend showed on its face the prior certification of the Blacksmiths on February OHIO HOIST & MFG. CO.,INC.5752; set forth that subsequent thereto at a convention held June 29 to July 7 the Blacksmithsformally merged or amalgamated with the Boilermakers; that thereafter the Boilermakersfiled the necessary affidavits and financial statements with the Board and the Departmentof Labor in order to effect compliance with Section 9 (f) and (g) of the Act; and were sub-sequently advised under dateof July 30that the Boilermakers union was in registration for90 days after the close of its fiscal year. The Regional Director, upon receipt of the motionto amend, issued his order to show cause, setting forth the nature of the motion of the Black-smiths and thereafter the Partnership opposed the motion to amend the certification and,upon denial by the Regional Director of the motion in opposition, filed its appeal with theBoard, which caused an order to be entered sustaining the amendment to the certification.As related above, the Partnership was succeeded in business by the Corporation on orabout May 7.At the hearing the Respondents moved to dismiss the complaint on several stated grounds:(1) That the amendment to the original certification is a nullity, the Regional Directorhaving no power to amend election certificates except such as is given to him by the parties.(2) That the Respondent Corporation is a legal entity separate and distinct from thePartnership and not subject to the same labor relations as may be applied to the Partnership;and that the Respondent Corporation is not and never has been subject to any election, certifi-cation,or amendment thereof issued pursuant to theAct or'any other law, rule, or regulation,contract or otherwise, and therefore not a party in interest herein; that no privity existsbetween the Respondent Corporation and the Partnership or the Boilermakers or the Black-smiths.(3) That the Respondent Partnership is dissolved and no longer in existence; that theBlacksmith's union ceased to be a labor organization on July 7, 1953, and, therefore, is nolonger a party in interest, that the privity in the matter of labor relations once prevalentbetween the Respondent Partnership and the Blacksmiths no longer exists and furtherproceedings herein would be to no avail; and that no privity has ever existed between theRespondent Partnership and the Boilermakers by law, rule, regulation, contract or otherwise.These several motions, made at the opening of the hearing, were then denied by the TrialExaminer principally on the basis that there were no facts in the record to permit rulingon any one of them, and are now considered and disposed of as follows:When the Corporation succeeded to the business of the Partnership on or about May 7,itcontinued operations in the same factory, doing the same kind of work, with the sameemployees on its payroll as were employed by the Partnership. Dickey, the dominant partner,became the sole stockholder and chief executive officer of the Corporation. Lewis, theplantmanager for the Partnership, became the president of the Corporation, and the recordclearly shows that the Corporation continued to utilize the services of what is looselydescribed in the record as the Cleveland office, but which in effectmeansthe personneldepartment shared with Cleveland Chain Manufacturing Company, of which Dickey wasexecutive vice president.Itclearly appears, too, that Dickey was the final authority inconnectionwith labormatters with the Corporation, as he previously had been with thePartnership. The Corporation having assumed full control of the plant and having made nochanges in the essential conditions of employment of the employees employed by the Partner-ship,had to be continued to be bound by the certification of the Boilermakers and tocontinue to recognize the Boilermakers as the representative of the employees in theagreed-upon unit. There is adequate evidence in the record to show that the Corporation hadknowledge of the change in the internal organization of the Blacksmiths long before the rule toshow cause issued. Dickey was an officer of Cleveland Chain and other corporations whichdealtwith the Blacksmiths. The Trial Examiner does not regard this as a material fact ofmuch value since the shutdown occurred before July 7, and the Corporation did not raisethe question until it interposed its opposition to the motion to amend. The Corporation, inrespect to its dealing with the Blacksmiths, must be regarded as the alter ego of the formerpartner proprietorship. Rome Lincoln-Mercury Corp., 86 NLRB 397, 182 F. 2d 621 (C. A. 2);N.L.L.R. B. v. O'Keefe, 178 F. 2d 445 (C. A. 9); Gerber Products Co., 93 NLRB1668.Because of the lockout, and the procrastination of the Respondents in connectionwith continuing bona fide collective-bargaining negotiations with the Union in the interimbetween April 25 and July 25, with the concurrent failure of the Respondents to meet thecounterproposals of the Blacksmiths advanced at the meeting on April 25, the Respondentsmust be held jointly responsible for the commission of these unfair labor practices,and the successor Corporation Respondent must be found to have assumed the obligation ofremedying these unfair labor practices. National Garment Company, 69 NLRB 1208, en- 57 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDforced 166 F. 2d 233, cert. den. 334 U. S. 845. See also Alexander Milburn Co., 78 NLRB747.In the face of the facts herein, the claim of the Respondents of lack of privity of interestbetween the Blacksmiths and the Corporation and the Blacksmiths and the Boilermakers,and between the Blacksmiths and the Corporation, is ill founded. The evidence herein clearlyshows that the amalgamation or merger of the Blacksmiths with the International Brother-hood of Boilermakers, Iron Ship Builders and Helpers of America on or about July 7 wasexactly that, and that no new legal union entity resulted other than through the change ofname and the resultant coalition of internal activity between the Blacksmiths and the otherunion.The legal results of the merger or amalgamation between the 2 unions in effect isthe same as if it had occurred between 2 banks or 2 mercantile establishments. The internalreadjustmentof the affairs of these 2 Incorporated associations had no effect whatsoeveron the obligation existing between the parties to the original consent-election agreement.The business representative of the Blacksmiths simply became the business representativeof the Boilermakers, the newly named union, the employees within the unit remained thesame, and neither the Corporation nor the former Partnership could claim any injury what-soever as a result of the amalgamation. The defense of lack of privity between the partiesas stated in the motions to dismiss made by the Respondents is a legal nullity. In moving todismiss on the grounds that the Regional Director was without authority to amend the certi-fication of representative issued by him on February 2 to the Blacksmiths, the Respondentsdisregard the nature of representation proceedings. To this Trial Examiner it is sufficientthat through its appeal from the action of the Regional Director permitting the amendmentto the certification, the Respondents had the benefit of the consideration of the question bytheBoard itself. Certainly, the Trial Examiner will not undertake to interfere with theactionsof the Regional Director or the Board in this respect in the representation pro-ceeding. Such proceedings are not adversary, but are designed merely to ascertain whetheror not a question concerning representation exists. It is immaterial which party representsthe factual material, and it is only necessary that there be a full and complete disclosure ofthe facts. Here there is a conclusive presumption, so far as the Trial Examiner is concerned,that the Regional Director had before him the facts set forth above in connection with thechange in nameof the certified unit when he permitted the amendment of the certification ofrepresentation.The record in the instant case shows that the Respondent Partnership wasafforded opportunity through notice upon it to show cause why the certification should not begranted. The Respondent Partnership did take advantage of its opportunity to show cause andthe reasons for its opposition to the motion to amend were fully set forth (it is presumed) byit in the proceedings in Case No. 8-RC-1863. The Trial Examiner will not disturb the actionof the Board in that respect.Accordingly, the motions of the Respondents and each of them, as set forth above, aredenied.Concluding FindingsThe Blacksmiths,the certified representative of the employees in the designated unit,did not lose its identity as such representative merely by reason of its merger or amalgama-tion with the Boilermakers on or aboutJuly 7, 1953.The situation represented nothing morethan a change of name, insofar as the interest of the Respondents lay, and the cases citedby the Respondents in support of their theory of lack of privity of the interest between theBoilermakers and themselves are not in point. The circumstances here do not show thedissolution of a certified union, or the abandonment of a union desiring certification byemployees within an appropriate unit before certification; they amount to nothing more thana change in the internal organization of the certified union in which the Board does not, andthe employer may not, have any interest so far as the legality of the change is concerned.The decision of the Court of Appeals for the Sixth Circuit in Mid-Continent Petroleum isInapplicable on the facts in this case.It is undisputed that here the Union had been designatedas bargaining agent by a majority of the employees,and the Respondent Partnership and itssuccessor, the Respondent Corporation,each therefore was under a statutory duty to bargainin good faith with the Union. The doctrine of the responsibility of a successor to remedythe unfair labor practices of its predecessor,announced in Alexander Milburn, 78NLRB 747,isapplicable here, and should be applied in conjunction with the principle stated in FranksBrothersCompany v. N, L.R. B., 321 U. S. 702. The Partnershipby thelocking out of itsemployees,and the Partnership and the Corporation by the granting of unilateral wage OHIO HOIST & MFG. CO., INC.577increases and continuous refusal to bargain in good faith, contravened the provisions ofSection 8 (a), (1) and (5) of the Act.The Trial Examiner finds that the so-called repudiation of the Union by the employees,as expressed in the communication transmitted by some of them to the Corporation on orabout June 3, was a nullity. s The Trial Examiner here adheres to the rule that a certificationby the Board, or by the Regional Director as in this case, to the fact that a union is theexclusive bargaining representative of employees within the meaning of the Act creates apresumption of majority status, rebuttable during the first year of the certification only bya showing of unusual circumstances; and thereaftev by evidence raising doubt as to continuedmajority status. Celanese Corp., 95 NLRB 664; Southerland's Inc., 102 NLRB 1178.At the hearing, the Trial Examiner rejected evidence going to show that three of the em-ployees who had signed the so-called repudiation on June 3 subsequently had filed authori-zation cards with the Union, on the theory that, in the face of continued unfair labor practices,employees might change their minds from day to day and that nothing conclusive could beinferred from the fact that on a particular day an employee felt ina particularway regardinghismembership or nonmembership in a union. He made his choice when he participated inthe secret-ballot election. Certifications by the Board based upon secret-ballot electionsmust be effective for a reasonable period; and during that time even revocations of designa-tions, e.cept in unusual situations, should not impair the validity of the certification. Appa-lachian Power Co , 140 F. 2d 217 (C. A. 4): see also Whittier Mills. 111 F. 2d 474 (C. A. 5);Reeder Motor Co., 96 NLRB 83: Poole Foundry Co., 192 F. 2d 740 (C. A. 4), cert. den. 324U. S. 954; Sanson Hosiery Mills. 195 F. 2d 350 (C. A. 5).The Respondent Partnership on or about April 18. 1953, and thereafter, and the RespondentCorporation on and after May 5, 1953, and at alltimesthereafter refused and continued torefuse to bargain collectively with the Blacksmiths and its successor, the Boilermakers,as the exclusive representative in the duly certifiedbargainingunit of their employees, onor about April 27, 1953, the Respondents shut down the plant then operated by the RespondentPartnership and later operated by the Respondent Corporation and laid off the employeesnamed in the margin hereof, is and did not reinstate them until on or about May 5, 1953; theRespondents shut down their plant and laid off these employees in order to avoid collectivebargainingwith the Blacksmiths, to discourage membership in, and activities on behalf of,the Blacksmiths and other concerted activities for the mutual aid and protection of the em-ployees, and to interfere with, restrain, and coerce the employees in the exercise of theirrights guaranteed by the Act, and further, the Respondents and each of them on or aboutMay 5, 1953, and thereafter unilaterally granted wage increases and other benefits to theemployees; and by each of these acts the Respondents and each of them interfered with,restrained, and coerced their employees in the'exercise of the rights guaranteed in Section7 of the Act, and thereby engaged inand are engagingin unfair labor practices within themeaning ofSection 8 (a) (5) and (1) of the Act. Further, by reason of the shutting down ofthe plant and laying off and locking out the employees named in footnote 16 the Respondentsand each of them did discriminate and are discriminating in regard to the hire or tenure orterms or conditions of employment of these employees, thereby discouraging membershipin the Boilermakers and its predecessor union, the Blacksmiths, and the Respondents didtherefore engage in andare engagingin unfair labor practices within the meaning of Section 8(a) 3 of the Act.X The following named employeesappearedon the list of eligible voters and they allvoted in the consent election held on January 26: Herbert Gouldsberry, Leo Chamberlain,Andy Kundrick, Byron Williams, Paul Stockman, Harry Rupp, Floyd Bretz, John Armstrong,and Lawrence Reynolds. Of these men, Floyd Bretz, Leo Chamberlain, Herbert Gouldsberry,Andy Kundrick, Lawrence Reynolds, Harry Rupp, Paul Stockman, and Byron Williams re-turned towork on May 5, 1953. Floyd Bretz, William Thomas, Harry Rupp, Andy Kundrick,and Herbert Gouldsberry were among those who signed the so-called written direction onJune 3 which was presented to Dickey, requesting that the Blacksmiths discontinue nego-tiating a Unioncontract with the Company. Charles Richards, who also voted in the election.was oneof those reinstated after the lockout but who did not vote in the election.isFrank Allison, Floyd Bretz, Leo Chamberlain, Albert Cravens, Herbert Gouldsberry,Andy Kundrick, Ray Morris, Lawrence Reynolds, Charles Richards, Harry Rupp, PaulStockman, William Thomas, Byron Williams, and Lawrence Estill.339676 0 - 55 - 38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents and each of them as set forth in section III, above,occurring in connection with the operations of the Respondents described in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing the free flowof commerce.V.THE REMEDYHaving found that the Respondent Corporation has engaged in unfair labor practices, andas the successor of the Respondent Partnership with notice of unfair labor practices engagedin by the Partnership, the Trial Examiner will recommend that the Corporation cease anddesist therefrom and take certain affirmative action designed to effectuate the policies ofthe Act.It has been found that the Respondent Partnership on or about April 27, 1953, discriminatedin regard to hire and tenure of employment of its employees named in footnote 16 by layingthem off and locking them out from their employment and failing to reinstate them untilMay 5, 1953. It has been found that the laying off and locking up of these employees ended onor about May 5, 1953, when they returned to their employment as employees of the Corpo-ration.The Trial Examiner will therefore recommend that J. W. Dickey and R L Round,the partners, and the Corporation as the successor to the Partnership, or any or each ofthem,make each of the said employees whole for any loss of pay he may suffer by reasonof such discrimination by payment to him of a sum of money equal to that which he wouldhave earned as wages during the period August 27 through May 5, 1953, inclusive, less hisnet earnings during such period in accordance with the formula set forth in F. W. Woolworthanat all times thereafter until May 5, 1953, refused to bargain collectively in good faithwith the Union as the exclusive representative of its employees in the appropriate unit andhaving found that the Corporation had notice thereof, and having found that the CorporationsinceMay 5, 1953, and all times thereafter, has refused to bargain collectively in goodfaithwith the Union as the exclusive representative of its employees in the appropriateunit, it will be recommended that the Respondent Corporation, uponrequest,bargain collec-tively with the Union with respect to wages, hours of employment, conditions of employment,and all other matters as required by the Act. It having also been found that the RespondentCorporation by various acts interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by the Act, it will be recommended that the RespondentCorporation be ordered to cease and desist therefromUpon the consideration of the record as a whole, the Trial Examiner is convinced that theconduct of the corporate Respondent in employing the unfair labor practice tactics it did inorder to evade its duty to bargain with the Union indicates an attitude of opposition to thepurposes of the Act generally. In order, therefore, to make effective the interdependentguarantees of Section 7 of the Act, thereby minimizing industrial strife which burdens andobstructs commerce, and thus effectuate the policies of the Act, it will be recommendedthat the said Respondent cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record, the TrialExaminer makes the following-CONCLUSIONS OF LAW1. International Brotherhood of Blacksmiths,Drop Forgers and Helpers,AFL, on andprior to January 5, 1953,and until on or aboutJuly 7, 1953,was a legal organization withinthe meaning of Section 2 (5) ofthe Act. Onor aboutJuly 7, 1953,said International Brother-hood of Blacksmiths,Drop Forgers and Helpers,AFL, formallymerged or amalgamatedwithInternational Brotherhood of Boilermakers,Iron Ship Builders and Helpers of America,AFL, withthe new single union being known as International Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers&Helpers, AFL;and that the international Brother-hood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers & Helpers,AFL, is and hasbeen continuously since on or about July7, 1953,a labor organization within the meaning ofSection 2, (5) of the Act, and since on or about that date has been the successor to Interna-tional Brotherhood of Blacksmiths,Drop Forgers and Helpers, AFL. SHIRLINGTON SUPERMARKET, INC.5792.All production and maintenance employees of the Respondent Partnership employed atitsLisbon plant, exclusive of all office and clerical employees, professional employees,guards, and supervisors as defined in the Act, constituted and constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b) of the Act.3. International Brotherhood of Blacksmiths, Drop Forgers and Helpers, AFL, was, onFebruary 2, 1953, until on or about July 7, 1953, the exclusive representative of all the em-ployees in the above-described unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act; and thereafter, from on or about July 7, 1953, and at alltimes thereafter, International Brotherhood of Boilermakers, Iron and Ship Builders, Black-smiths, Forgers and Helpers, AFL, was and has been continuously the exclusive represen-tative of all of the said employees in the above-described unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing on April 18 and 25, 1953, and until on or about May 5, 1953, to bargain ingood faith with International Brotherhood of Blacksmiths, Drop Forgers and Helpers, AFL,as exclusive representative of the employees In the above-described unit, the RespondentPartnership engaged in unfair labor practices affecting commerce within the meaning ofSection 8 (a) 5 of the Act; that by refusing on or about May 5, 1953, and at all times there-after, to bargain in good faith with International Brotherhood of Blacksmiths, Drop Forgersand Helpers, AFL, and its successor International Brotherhood of Boilermakers, Iron andShip Builders, Blacksmiths, Forgers & Helpers, AFL, as the exclusive representative ofthe employees in the above-described unit, the corporate Respondenthas engaged in and isengaging in unfair labor practices affecting commerce within the meaning of Section8 (a), (5)of the Act.5.By discriminating in regard to the hire and tenure of employmentand in the terms andconditions of employment of the employees named in the margin hereof rr by laying them offand locking them out on or about April 27, 1953, the Respondent Partnershipengaged in un-fair labor practices within the meaning of Section 8 (a) (3) and (1) of the Act.6.By interfering with, restraining, and coercing the employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent Partnershiphas engaged in, andthe Respondent Corporation has engaged in and isengagingin unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.The aforesaid unfair labor practicesare unfairlabor practices affecting commerce withinthe meaningof Section 2 (6) and (7) of the Act.(Recommendations omitted frompublication.]rn Frank AllisonAndy KindrickPaul StockmanFloyd BretzRay MorrisWilliam ThomasLeo ChamberlainLawrence ReynoldsBryon WilliamsAlbert CravenesCharles RichardsLawrence EstillHerbert GouldsberryHarry RuppSHIRLINGTON SUPERMARKET, INC., andIts Subsidiaries,SHIRLEY FOOD STORE NO. 1, INC., SHIRLEY FOODSTORE NO. 2, INC., SHIRLEY FOOD STORE NO. 5, INC.,SHIRLEY FOOD STORE NO.. 6, INC., and WESTMONTSUPERMARKET, INC.andLOCAL1501,RETAIL CLERKSINTERNATIONAL ASSOCIATION, AFL. Case No. 5-CA-775.April 29, 1954DECISION AND ORDERSTATEMENT OF THE CASEUpon a charge filed on September 22, 1953, by Local 1501,Retail Clerks International Association, AFL, herein called108 NLRB No. 90.